Exhibit Olympus Pacific Minerals Inc. Interim Management Discussion and Analysis (“MD&A”) For the three and the nine months ended September 30, 2008, dated as at October 31, 2008. The following Interim Management Discussion and Analysis, which has been prepared for the three and the nine months ended September 30, 2008, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the three and nine-month periods ended September 30, 2008 should be read in conjunction with the unaudited interim consolidated financial statements and related notes that follow, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This discussion covers the three and nine-month periods ended September 30, 2008 and the subsequent period to October 31, 2008. This MD&A should be read in conjunction with the annual MD&A and annual audited consolidated financial statements and the notes for the three years ended December31, 2007 and the related MD&A included in the Company’s annual report.Any reference to the financial statement notes within this MD&A are incorporated by reference. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.com.
